DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method to form a tool for oil and gas application, classified in C04B2235/656; and
II. Claim 10-17, drawn to a system, classified in G05B19/0421.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the process as claimed can be practiced by another and materially different process, such as one where, for example, only the compact is formed using the system, and the cutting, insertion, heating and/or cooling steps, for example, are performed without using said system.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. MPEP 808.02 [R-08.2012] (A)
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. MPEP 808.02 [R-08.2012] (C)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Michael Cox (Reg. No. 47,505) on December 5, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 19, 2021; September 13, 2021; September 24, 2021; December 1, 2021; and, August 18, 2022 were filed prior to the mailing date of the present, first Official action on the merits.  These submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claim 1 recites in part “wherein the ultra-high-pressure, high-temperature operation comprises pressurizing the w-BN powder to a pressure of approximately 20 gigapascals, heating the w-BN powder at a heating rate of 100 °C/minute and cooling the w-BN powder at a cooling rate of 50 °C/minute”.  As the w-BN powder is at least pressurized, if not pressurized and heated too, the w-BN powder becomes a compact.  Applicant’s claim language suggests a thermal cycle, that is, heating and cooling, occurs during pressurization.  However, Applicant’s claim language does not clearly recite pressurizing, heating and cooling are all taking place simultaneously when carrying out the claimed ultra-high-pressure, high-temperature operation on the w-BN powder to form the compact.
For this reason, Applicant’s independent claim 1, and claims 2-9 depending therefrom, is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret the claim language “wherein the ultra-high-pressure, high-temperature operation comprises pressurizing the w-BN powder to a pressure of approximately 20 gigapascals, heating the w-BN powder at a heating rate of 100 °C/minute and cooling the w-BN powder at a cooling rate of 50 °C/minute” to mean the w-BN powder undergoes the aforementioned pressurizing, heating and cooling simultaneously during the claimed ultra-high-pressure, high-temperature operation on the w-BN powder to form the compact.
Appropriate correction is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 7 recites “wherein the compact has an octahedron shape”.  It is not clear whether the claimed compact of claim 7 refers to the initial compact formed or the compact after being cut.
For this reason, Applicant’s dependent claim 7 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret the claimed compact of dependent claim 7 to mean the initial compact formed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over an article entitled “Hardness of Polycrystalline Wurtzite Boron Nitride (wBN) Compacts” by Yinjuan Liu et al. (hereinafter “Liu”) (copy provided by Applicant; cited in IDS filed July 19, 2021) in view of United States Patent No. 5,387,776 to Preiser (hereinafter “Preiser”) and United States Patent No. 4,859,531 to Tsuji et al. (hereinafter “Tsuji”).

Referring to Applicant’s independent claim 1, Liu teaches a method to form a tool for oil and gas application (See Abstract; Liu teaches the wBN compacts are ideal for machining/cutting/milling due to its superior properties), the method comprising: performing an ultra-high-pressure, high-temperature operation on pure wurtzite boron nitride (w-BN) powder to synthesize w-BN and cubic boron nitride (c-BN) compact (See Abstract; pages 1-2, Results section; page 2, Results section; FIG. 1b of Liu) having a first size greater than particles of the pure w-BN powder (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), wherein the ultra-high-pressure, high-temperature operation comprises pressurizing the w-BN powder to a pressure of 10-20 gigapascals and an exemplary pressure of 20 gigapascals (pages 2-3, Results section; page 5, Methods section; FIGS. 1b and 2c of Liu), heating the w-BN powder at a general and exemplary heating rate of 100 °C/minute (pages 2-3, Results section; page 5, Methods section; FIGS. 1b and 2c of Liu) and cooling the w-BN powder at a cooling rate of 50 °C/minute (page 5, Methods section of Liu).  The pressure value, heating rate and cooling rate taught by Liu renders obvious Applicant’s claimed ranges.  The pressure range and exemplary pressure value taught by Liu shares the endpoint and is identical to Applicant’s claimed value of “approximately 20 gigapascals”. MPEP 2144.05 [R-10.2019] (I) The heating rate taught by Liu is identical to Applicant’s claimed range of “100 °C/minute”. MPEP 2144.05 [R-10.2019] (I) The cooling rate taught by Liu is identical to Applicant’s claimed range of “50 °C/minute”. MPEP 2144.05 [R-10.2019] (I)
Although Liu teaches performing the ultra-high-pressure, high-temperature operation resulting in a sintered compact (See Abstract; pages 1-2, Results section; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), Liu does not teach explicitly the step of “cutting the compact into a plurality of cut compacts having a second size smaller than the first size using laser cutting tools” according to Applicant’s claim language.
However, Preiser teaches a method for separating pieces from a super hard material plate by partially cutting the plate with a laser along the top of the plate and then subsequently cleaving the uncut portion by applying pressure to the plate along the line of the cut (See Abstract; col. 1, ll. 8-12 of Preiser).  In carrying out the method, Preiser teaches superhard material, e.g., diamond or cubic boron nitride, can be cut using a laser (col. 3, ll. 3-8 of Preiser).  Preiser teaches the laser beam is positioned so as to make a cut using means known in the art for moving the laser beam to make the required cut in a manner to define the shape of the piece to be separated (col. 3, ll. 9-15 of Preiser).
There is a reasonable expectation the resultant compact wBN and cBN compact taught by Liu can be cut using a laser according to the teachings of Preiser.  As the laser cutting method taught by Preiser is capable of cutting superhard material (col. 3, ll. 9-15 of Preiser), and the sintered wBN and cBN compact of Liu must be cut into pieces (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), a person having ordinary skill in the art before the effective filing date of the present application would find it obvious the sintered wBN and cBN compact of Liu can be cut using the laser cutting method taught by Preiser.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do as a matter of engineering and design given the laser cutting method taught by Preiser is capable of cutting superhard material (col. 3, ll. 9-15 of Preiser).
Although Liu as modified by Preiser teaches performing the ultra-high-pressure, high-temperature operation resulting in a sintered compact (See Abstract; pages 1-2, Results section; pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), Liu as modified by Preiser does not teach explicitly the steps of “inserting the plurality of cut compacts within a respective plurality of recesses formed in a tool substrate; heating the tool substrate with the plurality of inserted cut compacts; and after heating the tool substrate, cooling the tool substrate with the plurality of inserted cut compacts to form the tool” according to Applicant’s claim language.
However, Tsuji teaches a method for bonding a cubic boron nitride sintered compact to other cubic boron nitride sintered compact or to a body of shank material is disclosed (See Abstract of Tsuji).  When a cBN sintered compact is to be bonded to another cBN sintered compact or to a body of different material, Tsuji teaches thin layers of Ti and Ni or Cu are successively formed on the bonding surface or bonding interface of the cBN sintered compact by means of sputtering or ion plating techniques (col. 3, ll. 37-42 of Tsuji).  Tsuji teaches the cBN sintered compact can be bonded tightly to another cBN sintered compact or a body of shank material by heating up to temperatures lower than those employed for the conventional brazing solders (col. 5, ll. 6-10 of Tsuji).  Thus, Tsuji teaches it is possible to join the cBN sintered compact, which is heat resistant up to approximately 750° C, to another cBN sintered compact or a body of shank material without causing fine cracks under thermal stress in the cBN compact and without inviting any deterioration in physical and chemical properties of the cBN compact (col. 5, ll. 10-16 of Tsuji).  In at least one exemplary embodiment, Tsuji teaches the cBN compact and the shank alloy were next placed within the vacuum furnace where a vacuum of l0-3 torr was created by a vacuum pump and the temperature was gradually elevated up to 700° C at the rate of 20° C per minute (col. 6, l. 66 – col. 7, l. 2; col. 7, ll. 23-26; Examples 5 and 6 of Tsuji).  Tsuji teaches the cBN compact and the shank alloy were exposed to an elevated temperature of 700° C for a 10 minutes and then cooled down (col. 7, ll. 2-5, 23-26; Examples 5 and 6 of Tsuji).  Tsuji teaches the resulting structure is illustrated in the figure and showed that the cBN sintered compact and the body of the W-10 % Cu alloy were firmly joined together with a boding strength of 13 kg/mm2 (col. 7, ll. 6-9, 27-30; Examples 5 and 6 of Tsuji).  Tsuji teaches the cBN sintered compact did now show any deterioration of its qualities (col. 7, ll. 9-10, 30-31; Examples 5 and 6 of Tsuji).  Tsuji teaches hardness and thermal conductivity of the cBN sintered compact were substantially the same as before the heat treatment (col. 7, ll. 11-12; Example 5 of Tsuji).
There is a reasonable expectation the method of fabricating the resultant sintered, laser-cut cubic boron nitride compact pieces taught by Liu as modified by Preiser can be further modified to adopt the heat treatment technique taught by Tsuji.  As Tsuji teaches the heat treatment technique bonds the cubic boron nitride compact to a shank material without causing fine cracks under thermal stress in the compact and without inviting any deterioration in physical and chemical properties of the compact (col. 5, ll. 10-16 of Tsuji), the resultant sintered, laser-cut cubic boron nitride compact pieces of Liu as modified by Preiser also can be bonded to a shank material without causing fine cracks under thermal stress in the compact and without inviting any deterioration in physical and chemical properties of the compact.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify further the method taught by Liu as modified by Preiser and adopt the heat treatment technique taught by Tsuji.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Tsuji teaches the heat treatment technique bonds the cubic boron nitride compact to a shank material without causing fine cracks under thermal stress in the compact and without inviting any deterioration in physical and chemical properties of the compact (col. 5, ll. 10-16 of Tsuji), which would benefit the resultant tool taught by Liu as modified by Preiser and Tsuji.

Referring to Applicant’s claim 2, Liu as modified by Preiser and Tsuji teaches the method further comprises mixing the plurality of cut compacts with an additive comprising at least one binder for binding the plurality of cut compacts metallurgically onto the tool substrate (col. 3, ll. 30-36 of Tsuji), mechanically onto the tool substrate (col. 3, ll. 30-36 of Tsuji), or both metallurgically and mechanically onto the substrate (col. 3, ll. 30-36 of Tsuji).

Referring to Applicant’s claim 7, the claimed recitation “the compact has an octahedron shape” does not patentably distinguish Applicant’s claimed compact from the compact taught by Liu as modified by Preiser and Tsuji. Where the only difference between the prior art and the claims is a recitation of relative dimensions of Applicant’s claimed compact and a compact having the claimed relative dimensions would not perform differently than the compact taught by Liu as modified by Preiser and Tsuji, Applicant’s claimed compact is not patentably distinct from the compact taught by Liu as modified by Preiser and Tsuji. MPEP 2144.04 [R-10.2019] (IV),(A) In addition, the shape of the compact is a matter of choice which a person of ordinary skill in the art before the effective filing date of the present application would have found obvious absent persuasive evidence that Applicant’s claimed compact shape is significant. MPEP 2144.04 [R-10.2019] (IV),(B)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over an article entitled “Hardness of Polycrystalline Wurtzite Boron Nitride (wBN) Compacts” by Yinjuan Liu et al. (hereinafter “Liu”) in view of United States Patent No. 5,387,776 to Preiser (hereinafter “Preiser”) and United States Patent No. 4,859,531 to Tsuji et al. (hereinafter “Tsuji”) as applied to claim 1 above, and further in view of United States Patent No. 4,129,437 to Taguchi et al. (hereinafter “Taguchi”).

Referring to Applicant’s claim 3, Liu as modified by Preiser and Tsuji teaches a method to form a tool for oil and gas application (See Abstract; Liu teaches the wBN compacts are ideal for machining/cutting/milling due to its superior properties), the method comprising: performing an ultra-high-pressure, high-temperature operation on pure wurtzite boron nitride (w-BN) powder to synthesize w-BN and cubic boron nitride (c-BN) compact (See Abstract; pages 1-2, Results section; page 2, Results section; FIG. 1b of Liu) having a first size greater than particles of the pure w-BN powder (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), wherein the ultra-high-pressure, high-temperature operation comprises pressurizing the w-BN powder to a pressure of 10-20 gigapascals and an exemplary pressure of 20 gigapascals (pages 2-3, Results section; page 5, Methods section; FIGS. 1b and 2c of Liu), heating the w-BN powder at a general and exemplary heating rate of 100 °C/minute (pages 2-3, Results section; page 5, Methods section; FIGS. 1b and 2c of Liu) and cooling the w-BN powder at a cooling rate of 50 °C/minute (page 5, Methods section of Liu); cutting the compact into a plurality of cut compacts having a second size smaller than the first size using laser cutting tools (See Abstract; col. 1, ll. 8-12; col. 3, ll. 3-15 of Preiser); inserting the plurality of cut compacts within a respective plurality of recesses formed in a tool substrate (col. 3, ll. 37-42; col. 5, ll. 6-16; col. 6, l. 66 – col. 7, l. 2; col. 7, ll. 2-12, 23-31; Examples 5 and 6 of Tsuji); and after heating the tool substrate, cooling the tool substrate with the plurality of inserted cut compacts to form the tool (col. 3, ll. 37-42; col. 5, ll. 6-16; col. 6, l. 66 – col. 7, l. 2; col. 7, ll. 2-12, 23-31; Examples 5 and 6 of Tsuji). 
Although Liu as modified by Preiser and Tsuji teaches cutting the compact into a plurality of cut compacts having a second size smaller than the first size using laser cutting tools (See Abstract; col. 1, ll. 8-12; col. 3, ll. 3-15 of Preiser), Liu as modified by Preiser and Tsuji does not teach explicitly the method further comprises the steps of “identifying one or more of the plurality of cut compacts having a size greater than a threshold size of a size range; and re-cutting, using the laser cutting tools, the one or more of the plurality of cut compacts having the size greater than the threshold size” according to Applicant’s claim language.
However, Taguchi teaches a specifically configured iron ore pellet to be used as the raw material in the blast furnace, a method of making such pellets (col. 1, ll. 8-10 of Taguchi).  In carrying out the method, Taguchi teaches adjustment is made to the pellet material by well-known means, that is, grinding of the raw ore material, adjustment of the particle size and adjustment of the components and of the moisture content, or the like, are performed (col. 5, ll. 35-40 of Taguchi).  After adjustment, Taguchi teaches the pellet material is conveyed to a granulating step, where the pellet material is granulated into a spherical, so-called green pellet (col. 5, ll. 49-51 of Taguchi).  After granulation, Taguchi teaches the green pellets are fed to the firing step, where the pellets are oxidized and fired (col. 5, ll. 61-65 of Taguchi).  Next, Taguchi teaches the fired pellets are air-cooled (col. 6, ll. 1-3 of Taguchi).  Next, Taguchi teaches the pellets are conveyed to crushing and product adjusting (col. 6, ll. 9-10 of Taguchi).  In the product adjusting step, Taguchi teaches the crushed pellets are adjusted to the proper range of particle size by means of a classifier (col. 6, ll. 47-51; the classifier of Taguchi is equivalent to Applicant’s claim term “a laser scanner”).  Taguchi teaches those crushed pellets which have been adjusted to proper particle size are finally conveyed to a blast furnace where said pellets function as a part, or all, of the iron raw material (col. 6, ll. 57-61 of Taguchi).
There is a reasonable expectation the cut compact pieces of Liu as modified by Preiser and Tsuji can be cut further pursuant to Taguchi’s teachings so that said cut compact pieces not appropriately sized for insertion into and bonding with a shank material are identified and are re-cut.  Just as the crushed pellets of Taguchi must exhibit and possess a proper particle size for use in the method (col. 6, ll. 47-51, 57-61 of Taguchi), so too must the cut compact pieces of Liu as modified by Preiser and Tsuji exhibit and possess a specific size in order to be successfully inserted into and bonded with a shank material.  The cut compact pieces of Liu as modified by Preiser and Tsuji that are larger than the threshold size must be identified and recut, like Taguchi teaches, to ensure the resultant cut compact can be successfully inserted into and bonded with a shank material.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Liu as modified by Preiser and Tsuji and adopt the identification and recut step taught by Taguchi so that said cut compact pieces not appropriately sized for insertion into and bonding with a shank material are identified and are re-cut.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the cut compact pieces of Liu as modified by Preiser and Tsuji that are larger than the threshold size must be identified and recut, like Taguchi teaches, to ensure the resultant cut compact can be successfully inserted into and bonded with a shank material.

Referring to Applicant’s claim 4, Liu as modified by Preiser and Tsuji teaches further the step of identifying the one or more of the plurality of cut compacts having the size greater than the threshold size includes using a laser scanner to measure the plurality of cut compacts (col. 6, ll. 47-51; the classifier of Taguchi is equivalent to Applicant’s claim term “a laser scanner”). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over an article entitled “Hardness of Polycrystalline Wurtzite Boron Nitride (wBN) Compacts” by Yinjuan Liu et al. (hereinafter “Liu”) in view of United States Patent No. 5,387,776 to Preiser (hereinafter “Preiser”) and United States Patent No. 4,859,531 to Tsuji et al. (hereinafter “Tsuji”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2003/0052098 A1 to Kim et al. (hereinafter “Kim”).

Referring to Applicant’s claim 5, Liu as modified by Preiser and Tsuji teaches a method to form a tool for oil and gas application (See Abstract; Liu teaches the wBN compacts are ideal for machining/cutting/milling due to its superior properties), the method comprising: performing an ultra-high-pressure, high-temperature operation on pure wurtzite boron nitride (w-BN) powder to synthesize w-BN and cubic boron nitride (c-BN) compact (See Abstract; pages 1-2, Results section; page 2, Results section; FIG. 1b of Liu) having a first size greater than particles of the pure w-BN powder (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), wherein the ultra-high-pressure, high-temperature operation comprises pressurizing the w-BN powder to a pressure of 10-20 gigapascals and an exemplary pressure of 20 gigapascals (pages 2-3, Results section; page 5, Methods section; FIGS. 1b and 2c of Liu), heating the w-BN powder at a general and exemplary heating rate of 100 °C/minute (pages 2-3, Results section; page 5, Methods section; FIGS. 1b and 2c of Liu) and cooling the w-BN powder at a cooling rate of 50 °C/minute (page 5, Methods section of Liu); cutting the compact into a plurality of cut compacts having a second size smaller than the first size using laser cutting tools (See Abstract; col. 1, ll. 8-12; col. 3, ll. 3-15 of Preiser); inserting the plurality of cut compacts within a respective plurality of recesses formed in a tool substrate (col. 3, ll. 37-42; col. 5, ll. 6-16; col. 6, l. 66 – col. 7, l. 2; col. 7, ll. 2-12, 23-31; Examples 5 and 6 of Tsuji); and after heating the tool substrate, cooling the tool substrate with the plurality of inserted cut compacts to form the tool (col. 3, ll. 37-42; col. 5, ll. 6-16; col. 6, l. 66 – col. 7, l. 2; col. 7, ll. 2-12, 23-31; Examples 5 and 6 of Tsuji). 
Although Liu as modified by Preiser and Tsuji teaches cutting the compact into a plurality of cut compacts having a second size smaller than the first size using laser cutting tools (See Abstract; col. 1, ll. 8-12; col. 3, ll. 3-15 of Preiser), Liu as modified by Preiser and Tsuji does not teach explicitly the method further comprises the step of “cooling the compact with a cooling liquid during a cutting process that includes the cutting” according to Applicant’s claim language.
However, Kim teaches a coolant for cooling a selectively heated portion of a liquid crystal display substrate to cut the selected portion using thermal stress and a method of cutting the substrate using the same (See Abstract of Kim).  In carrying out the method, Kim teaches utilizing a substrate cutting apparatus comprising a laser beam generating device, a coolant-supplying device, a coolant sucking device, a supporting body, a supporting table, and a transferring device for moving the supporting body or supporting table at a desired speed (par. [0038] of Kim).  Kim teaches the substrate cutting apparatus according to one embodiment of the present invention advantageously prevents loss of the coolant, rapid changes in a coolant temperature and changes in an injecting area of the coolant after the coolant is injected from the coolant supplying device, thereby improving the cutting characteristics and speed (par. [0041] of Kim).  Kim teaches water or the mixed coolant is injected to the portion of the assembly panel, which is rapidly heated by the scribe laser beam, so as to perform the cooling operation (par. [0075] of Kim).  At this time, Kim teaches the portion of the assembly panel, which is rapidly heated by the scribe laser beam, is locally expanded according to an annealing temperature (par. [0075] of Kim).  Then, Kim teaches the water or the mixed coolant rapidly cools the rapidly heated portion of the assembly panel (par. [0075] of Kim).  Accordingly, Kim teaches the volume of the expanded portion of the assembly panel is rapidly reduced (par. [0075] of Kim).
There is a reasonable expectation the cutting step taught by Liu as modified by Preiser and Tsuji can be modified to adopt the cooling step utilizing a cooling liquid as taught by Kim.  The cooling step taught by Kim facilitates optimized and maximized cutting speed(s) (pars. [0020], [0024], [0041] of Kim), which can benefit and improve the cutting step taught by Liu as modified by Preiser and Tsuji (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 3, ll. 3-15 of Preiser).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the cutting step of Liu as modified by Preiser and Tsuji and adopt the additional cooling step utilizing a cooling liquid according to Kim’s teachings.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the cooling step taught by Kim facilitates optimized and maximized cutting speed(s) (pars. [0020], [0024], [0041] of Kim), which can benefit and improve the cutting step taught by Liu as modified by Preiser and Tsuji (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu; col. 3, ll. 3-15 of Preiser).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over an article entitled “Hardness of Polycrystalline Wurtzite Boron Nitride (wBN) Compacts” by Yinjuan Liu et al. (hereinafter “Liu”) in view of United States Patent No. 5,387,776 to Preiser (hereinafter “Preiser”) and United States Patent No. 4,859,531 to Tsuji et al. (hereinafter “Tsuji”) as applied to claim 1 above, and further in view of United States Patent No. 8,130,903 B2 to Corbett et al. (hereinafter “Corbett”).

Referring to Applicant’s claim 6, Liu as modified by Preiser and Tsuji teaches a method to form a tool for oil and gas application (See Abstract; Liu teaches the wBN compacts are ideal for machining/cutting/milling due to its superior properties), the method comprising: performing an ultra-high-pressure, high-temperature operation on pure wurtzite boron nitride (w-BN) powder to synthesize w-BN and cubic boron nitride (c-BN) compact (See Abstract; pages 1-2, Results section; page 2, Results section; FIG. 1b of Liu) having a first size greater than particles of the pure w-BN powder (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), wherein the ultra-high-pressure, high-temperature operation comprises pressurizing the w-BN powder to a pressure of 10-20 gigapascals and an exemplary pressure of 20 gigapascals (pages 2-3, Results section; page 5, Methods section; FIGS. 1b and 2c of Liu), heating the w-BN powder at a general and exemplary heating rate of 100 °C/minute (pages 2-3, Results section; page 5, Methods section; FIGS. 1b and 2c of Liu) and cooling the w-BN powder at a cooling rate of 50 °C/minute (page 5, Methods section of Liu); cutting the compact into a plurality of cut compacts having a second size smaller than the first size using laser cutting tools (See Abstract; col. 1, ll. 8-12; col. 3, ll. 3-15 of Preiser); inserting the plurality of cut compacts within a respective plurality of recesses formed in a tool substrate (col. 3, ll. 37-42; col. 5, ll. 6-16; col. 6, l. 66 – col. 7, l. 2; col. 7, ll. 2-12, 23-31; Examples 5 and 6 of Tsuji); and after heating the tool substrate, cooling the tool substrate with the plurality of inserted cut compacts to form the tool (col. 3, ll. 37-42; col. 5, ll. 6-16; col. 6, l. 66 – col. 7, l. 2; col. 7, ll. 2-12, 23-31; Examples 5 and 6 of Tsuji). 
Although Liu as modified by Preiser and Tsuji teaches performing an ultra-high-pressure, high-temperature operation comprises pressurizing the w-BN powder to a pressure of 10-20 gigapascals and an exemplary pressure of 20 gigapascals (See Abstract; page 1-3, Results section; page 5, Methods section; FIGS. 1b and 2c of Liu), Liu as modified by Preiser and Tsuji does not teach explicitly the method further comprises the step of “determining a pressure and temperature window at which the ultra-high-pressure, high-temperature operation forms the compact; and executing the ultra-high-pressure, high-temperature operation within the pressure and temperature window” according to Applicant’s claim language.
However, Corbett teaches a device, system and method for nondestructively obtaining qualitative and/or quantitative information relating to the material properties of a region in a diamond body comprises directing x-rays onto the body (See Abstract of Corbett).  In particular, Corbett teaches X-ray fluorescence (XRF) is used to provide qualitative and/or quantitative information for a desired/targeted region of the ultra-hard polycrystalline construction in a manner that is accurate and that does not result in the destruction of the part (col. 4, ll. 42-46 of Corbett).  Corbett teaches the construction comprises a body formed from an ultra-hard polycrystalline material, e.g., that may comprise diamond, polycrystalline diamond (PCD), cubic boron nitride (cBN), polycrystalline cubic boron nitride (PcBN), and mixtures thereof (col. 4, ll. 50-54 of Corbett).  In carrying out the method, Corbett teaches the selected target element may be one that is present as a constituent of the substrate or other object that is in contact with the diamond volume during the HPHT sintering process (col. 8, ll. 19-22 of Corbett).  Corbett teaches quantitative and qualitative information gained by XRF technique as to the presence of such materials within one or more selected regions of the construction can be useful for evaluating the effectiveness of the HPHT process (col. 8, ll. 29-33 of Corbett).  Corbett teaches a feature of using the XRF technique is that because it is noninvasive, it enables a user to conduct an evaluation of the construction at different stages of manufacturing (col. 8, ll. 63-65 of Corbett).  For example, Corbett teaches the XRF technique can be used to evaluate the construction at different stages of the HPHT sintering process (col. 8, l. 65 – col. 9, l. 2 of Corbett).  For example, to better understand the effects of an existing or modified HPHT process, Corbett teaches it may be desired to conduct the HPHT process in different stages, where the XRF technique is used to provide qualitative and quantitative information relating to a selected region of the construction at each different stage, and/or after changes have been made to the HPHT process to evaluate the effects of such changes (col. 9, ll. 2-8 of Corbett).  Corbett teaches using the XRF technique in this manner can enable a user to perhaps make changes to the HPHT operating conditions and/or device in a manner that is calculated to provide a desired result, e.g., a more uniformly or better sintered construction likely to provide improved performance properties (col. 9, ll. 8-13 of Corbett).
There is a reasonable expectation the method taught by Liu as modified by Preiser and Tsuji can be modified to adopt the XRF technique of Corbett.  As Liu as modified by Preiser and Tsuji teaches a method for fabricating a compact utilizing an ultra-high-pressure, high-temperature operation (pages 2, 3, 5; Results, Characterization and Methods sections; FIGS. 1b and 2c of Liu), and teaches further calibrating by means of direct determination of known pressure-induced phase change and cell temperature with WRe3%-WRe25% thermocouple during the ultra-high-pressure, high-temperature treatment (page 5, Methods section of Liu), the XRF technique of Corbett can further improve the resultant compact (col. 9, ll. 8-13 of Corbett).  For this reason alone, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the method of Liu as modified by Preiser and Tsuji and adopt the XRF technique taught by Corbett.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Corbett teaches using the XRF technique in this manner can enable a user to perhaps make changes to the HPHT operating conditions and/or device in a manner that is calculated to provide a desired result, e.g., a more uniformly or better sintered construction likely to provide improved performance properties (col. 9, ll. 8-13 of Corbett).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 8, along with all the limitations recited in independent claim 1 from which claim 8 depends, with particular attention to “wherein heating the tool substrate comprises heating the tool substrate to a temperature in a range of from 200 °C to 300 °C at a heating rate in a range of from 5 °C/minute to 10 °C/minute” and of dependent claim 9, along with all the limitations recited in independent claim 1 from which claim 9 depends, with particular attention to “wherein cooling the tool substrate comprises cooling the tool substrate at a cooling rate in a range of from 10 °C/minute to 20 °C/min”.
Liu as modified by Preiser and Tsuji teaches the cBN compact and the shank alloy were next placed within the vacuum furnace where a vacuum of l0-3 torr was created by a vacuum pump and the temperature was gradually elevated up to 700° C at the rate of 20° C per minute (col. 6, l. 66 – col. 7, l. 2; col. 7, ll. 23-26; Examples 5 and 6 of Tsuji).  Liu as modified by Preiser and Tsuji teaches further the cBN compact and the shank alloy were exposed to an elevated temperature of 700° C for a 10 minutes and then cooled down (col. 7, ll. 2-5, 23-26; Examples 5 and 6 of Tsuji).  The heat treatment temperature range and rate of heating taught by Liu as modified by Preiser and Tsuji far exceeds Applicant’s claimed ranges of “from 200° C to 300° C” and “from 5° C/minute to 10° C/minute” respectively.  And, despite Liu as modified by Preiser and Tsuji teaches the heat treated cBN compact and shank alloy were cooled down, Liu as modified by Preiser and Tsuji does not teach or suggest or provide the requisite motivation to teach Applicant’s claimed cooling rate range “from 10° C/minute to 20° C/minute”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731